                Case 3:19-cv-01987-WHO Document 18 Filed 05/22/19 Page 1 of 4


           1   KEKER, VAN NEST & PETERS LLP
               PAVEN MALHOTRA - # 258429
           2   pmalhotra@keker.com
               MATAN SHACHAM - # 262348
           3   mshacham@keker.com
               WILLIAM S. HICKS - # 256095
           4   whicks@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant Facebook, Inc.

           8                              UNITED STATES DISTRICT COURT

           9                                   DISTRICT OF CALIFORNIA

          10                                   SAN FRANCISCO DIVISION

          11   CHRISTOPHER KING, JD                          Case No. 3:19-cv-01987-WHO
               A/K/A KingCast,
          12                                                 STIPULATION AND
                             Plaintiff,                      ORDER REGARDING LIMITED
          13                                                 EXPEDITED DISCOVERY AND STAY
                      v.                                     OF FURTHER DISCOVERY PENDING
          14                                                 RESOLUTION OF MOTION TO DISMSS
               FACEBOOK, INC.,
          15                                                 Judge:     Hon. William H. Orrick, Jr.
                             Defendant.
          16                                                 Date Filed: April 12, 2019
          17                                                 Trial Date: Not Set
          18

          19

          20

          21

          22

          23

          24

          25

          26
          27

          28

          30
                                           STIPULATION AND [PROPOSED] ORDER
          31                                    Case No. 3:19-cv-01987-WHO
1328339
          32
                   Case 3:19-cv-01987-WHO Document 18 Filed 05/22/19 Page 2 of 4



           1            Plaintiff Christopher King and Defendant Facebook, Inc. (“Facebook”) hereby stipulate as

           2   follows:

           3            WHEREAS, on April 22, 2019, Plaintiff filed a First Amended Complaint (“FAC”)

           4   asserting as his seventh cause of action against Facebook a claim for “Subornation of Defamation,

           5   Internet Stalking, Cyber-Bullying and Invasion of Privacy.” Dkt. No. 5 at 27;

           6            WHEREAS, on April 22, 2019, Plaintiff filed a motion for preliminary injunction (“PI

           7   Motion”), based on his seventh cause of action. Dkt. No. 6. As injunctive relief, Plaintiff

           8   requested an order requiring Facebook to provide identifying information for three Facebook user

           9   names that allegedly were used to post defamatory statements about Plaintiff. Id. at 6-3;
          10            WHEREAS, a hearing on Plaintiff’s PI Motion is presently set for June 5, 2019;

          11            WHEREAS, Plaintiff has requested Facebook to provide expedited discovery, before the

          12   parties’ Rule 26(f)1 conference, comprising identifying information for the three user names

          13   allegedly used to post defamatory messages about him (see FAC ¶¶ 65-66);

          14            WHEREAS, having met and conferred regarding Plaintiff’s PI Motion and his request for

          15   expedited discovery, the parties hereby stipulate that: (1) Plaintiff will file a Second Amended

          16   Complaint withdrawing his seventh cause of action against Facebook and asserting it against the

          17   (“Doe”) defendant(s) who he alleges have posted defamatory statements about him; (2) Plaintiff

          18   will withdraw his pending PI Motion (Dkt. No. 6); (3) Plaintiff may serve a document request,

          19   before the parties’ Rule 26(f) conference, limited to the categories of information set forth in 18
          20   USC § 2703(c)(2) for the three user names that allegedly were used to post defamatory messages

          21   (see FAC ¶¶ 65-66); (4) Facebook will file a motion to dismiss Plaintiff’s remaining claims

          22   against Facebook on or before June 11, 2019; (5) Plaintiff will not seek any additional discovery

          23   before the Court’s resolution of Facebook’s motion to dismiss;

          24            WHEREAS, if it pleases the Court, the parties wish to continue the Initial Case

          25   Management Conference, currently scheduled for July 16, 2019, until after the Court has ruled on

          26   Facebook’s anticipated motion to dismiss.
          27
               1
          28       Fed. R. Civ. Proc.
                                                                 1
          30                                  STIPULATION AND [PROPOSED] ORDER
                                                   Case No. 3:19-cv-01987-WHO
1328339   31
                Case 3:19-cv-01987-WHO Document 18 Filed 05/22/19 Page 3 of 4



           1          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED that:

           2          (1) Plaintiff will file a Second Amended Complaint withdrawing his seventh cause of

           3              action against Facebook and asserting it against the (“Doe”) defendant(s) who he

           4              alleges have posted defamatory statements about him;

           5          (2) Plaintiff will withdraw his pending PI Motion;

           6          (3) Plaintiff may serve a document request, before the parties’ Rule 26(f) conference,

           7              limited to the categories of information set forth in 18 USC § 2703(c)(2) for the three

           8              user names that allegedly were used to post defamatory messages (see FAC ¶¶ 65-66);

           9          (4) Facebook will file a motion to dismiss Plaintiff’s remaining claims against Facebook
          10              on or before June 11, 2019; and

          11          (5) Other than set forth in this stipulation, Plaintiff will not seek any discovery from

          12              Facebook before the Court’s resolution of Facebook’s motion to dismiss.

          13   Dated: May 22, 2019
          14
                                                                By:    /s/ William S. Hicks
          15                                                           WILLIAM S. HICKS (SBN 256095)
                                                                       KEKER, VAN NEST & PETERS LLP
          16
                                                                       Attorneys for Defendant Facebook, Inc.
          17

          18   Dated: May 22, 2019
          19
                                                                By:    /s/ Christopher King (with permission)
          20                                                           Pro se Plaintiff

          21

          22
                                                  FILER’S ATTESTATION
          23
                      I, William S. Hicks, am the ECF user whose identification and password are being used to
          24
               file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that the
          25
               signatories of this document have concurred in this filing.
          26
                                                             /s/ William S. Hicks
          27

          28
                                                                 2
          30                                 STIPULATION AND [PROPOSED] ORDER
                                                  Case No. 3:19-cv-01987-WHO
1328339   31
                Case 3:19-cv-01987-WHO Document 18 Filed 05/22/19 Page 4 of 4



           1                                         PROPOSED ORDER
           2          This cause having come before the Court on the parties’ May 16, 2019 Stipulation

           3   Regarding Limited Expedited Discovery and Stay of Further Discovery Pending Resolution of

           4   Motion to Dismiss, the Court hereby endorses the parties’ Stipulation as follows: (1) Plaintiff will

           5   file a Second Amended Complaint withdrawing his seventh cause of action against Facebook and

           6   asserting it against the (“Doe”) defendant(s) who he alleges have posted defamatory statements

           7   about him; (2) Plaintiff will withdraw his pending PI Motion (Dkt. No. 6); (3) Plaintiff may serve

           8   a document request, before the parties’ Rule 26(f) conference, limited to the categories of

           9   information set forth in 18 USC § 2703(c)(2) for the three user names that allegedly were used to

          10   post defamatory messages (see FAC ¶¶ 65-66); (4) Facebook will file a motion to dismiss on or

          11   before June 11, 2019; (5) Plaintiff will not seek any additional discovery before the Court’s

          12   resolution of Facebook’s motion to dismiss. The hearing on the motion to dismiss is set for

          13   July 17, 2019 at 2 p.m. The initial Case Management Conference is continued to September

          14   3, 2019 at 2 p.m.

          15
                      IT IS SO ORDERED.
          16

          17   Dated: May 22, 2019
                                                                    William H. Orrick, Jr.
          18
                                                                    United States District Judge
          19
          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                                3
          30                                 STIPULATION AND [PROPOSED] ORDER
                                                  Case No. 3:19-cv-01987-WHO
1328339   31
